 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
       IN THE MATTER OF THE                                 IN ADMIRALTY
 9     COMPLAINT OF PACIFIC 1 LLC, AS
       OWNER AND/OR OPERATOR OF THE                         CASE NO. C19-1271-RSM
10     VESSEL PACIFIC 1, OFFICIAL
       NUMBER 293369, FOR                                   ORDER GRANTING LIMITATION
       EXONERATION FROM AND/OR                              PLAINTIFF’S THIRD EX PARTE
11                                                          MOTION TO HOLD ACTION IN
       LIMITATION OF LIABILITY                              ABEYANCE
12

13
             This matter comes before the Court on the ex parte Notice of Limitation Plaintiff Pacific 1
14
     LLC (“Limitation Plaintiff”) dated November 26, 2019, which provides the status of parties’
15
     settlement discussions in this matter. Dkt. #8. Although Limitation Plaintiff styles the filing as a
16
     “notice,” it is properly before the Court as a Third Ex Parte Motion to hold this action in abeyance.
17
     This is the second time Limitation Plaintiff has filed a motion without an accompanying proposed
18
     order, and the Court directs Limitation Plaintiff to review Local Rules W.D. Wash. LCR 7(b) for
19
     all future filings in this matter.
20
             This action arises from the sinking of the F/V Pacific 1 on February 15, 2019. Dkt. #1. On
21
     August 13, 2019, Limitation Plaintiff filed a complaint for exoneration from or limitation of
22

23   ORDER GRANTING LIMITATION
     PLAINTIFF’S THIRD EX PARTE MOTION TO
     HOLD ACTION IN ABEYANCE
     PAGE - 1
 1   liability. Id. The same day Limitation Plaintiff filed its complaint, it moved the Court to hold in

 2   abeyance the injunction that would normally issue and the publication that would normally occur

 3   under Supplemental Admiralty Rule F(4) to allow more time for settlement discussions. Dkt. #4.

 4   On August 26, 2019, the Court granted Limitation Plaintiff’s ex parte motion and held the action

 5   in abeyance until October 31, 2019. Dkt. #5. On Plaintiff’s motion, the Court extended its order

 6   holding the action in abeyance until November 30, 2019. Dkt. #7. Limitation Plaintiff now

 7   requests a third extension because it has reached settlements with the remaining four crew member

 8   claims and is in the process of obtaining settlement documents and funding those settlements.

 9          Having reviewed the pleadings in this matter, it is hereby ORDERED that:

10          (1) Plaintiff’s Third Ex Parte Motion to Hold Action in Abeyance is GRANTED;

11          (2) On or before December 31, 2019, Limitation Plaintiff shall advise the Court of the

12              status of the settlement of the claims. If settlement is not reached by that date, the

13              Court will decide how to proceed at that time.

14

15          DATED this 3 day of December 2019.

16

17                                                A
                                                  RICARDO S. MARTINEZ
18                                                CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23   ORDER GRANTING LIMITATION
     PLAINTIFF’S THIRD EX PARTE MOTION TO
     HOLD ACTION IN ABEYANCE
     PAGE - 2
